*337Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered August 4, 2003, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 25 years, modified, as a matter of discretion in the interest of justice, to reduce the term to 15 years, and otherwise affirmed.
Defendant’s challenge to the court’s instruction on the justification defense is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that this instruction, read as a whole (see People v Coleman, 70 NY2d 817 [1987]), sufficiently conveyed the appropriate legal standards, including the principle that defendant’s duty to retreat arose at the time he exerted deadly physical force.
As to the sentence, defendant was convicted of the lesser charge of manslaughter in the first degree. Under the circumstances of this case, the sentence imposed was excessive and is reduced to 15 years. Concur—Andrias, Ellerin, Nardelli and Sweeny, JJ.